DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 2/03/2021 has been entered.  Claims 2-4 have been canceled.  Applicant’s amendment to the claims and corresponding arguments, see Pages 08-09, with respect to claims 1, 13 and 16 have been fully considered and are persuasive.  The rejection of the claims have been withdrawn.

Allowable Subject Matter
Claims 1 and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1 and 13 are allowable for requiring:
“…A system…defining a cavity that corresponds to a shape of the composite component and configured to receive a composite material, the close mold tool further defining a passageway in fluid communication with the cavity;…
…a vacuum source configured to be coupled to the passageway and configured to apply the vacuum to the cavity via the passageway; and 
a pressurized fluid source configured to be coupled to the passageway after the vacuum source has been removed from the passageway and configured to apply the pressurized fluid to the cavity via the passageway.”
Meaning both the vacuum source and pressurized fluid source are interchangeably coupled to the passageway of the close mold tool of the system.
The closest prior art of record, Bernardon (US 5,464,337 A), discloses a system for forming a composite component, comprising a close mold tool defining a cavity (sealable chamber in Figures 4A and11) to receive a composite material (material 46), a release film configured to be position on a surface of the composite material (70 in Figure 4, col. 6, lines 13-16), and a breather configured to be positioned on the release film (74 in Figure 5, col. 6, lines 18-20).  Bernardon further discloses a passageway in fluid communication with the cavity (port 64 in Figure 4A) and configured to allow a vacuum and a pressurized fluid to be applied to the breather and release film (col. 6, lines 4-6; port may be connected to vacuum source 65 in order to draw vacuum into the chamber).  However, Bernardon neither teaches nor suggests the system comprises both a vacuum source and pressurized fluid source configured to be interchangeably coupled to the passageway after the one or the other has been removed from the passageway.  In fact, Bernardon teaches a vacuum is applied to the cavity by the port (col. 6, lines 4-6) simultaneously with pressure from a secondary passageway to further aid in compressing the composite material (Figure7; col. 6, lines 30-33).  Consequently, subjecting the cavity to both a vacuum and a pressure using the same passageway would inherently reduce the compressive force on the composite material.  As disclosed in the current application, providing both a vacuum source and pressurized fluid source configured to be interchangeably 
Another reference, Thein (US 5,108,532), discloses a close mold tool defining a cavity (tooling 10 Figure 1) to receive a composite material (thermoplastic layers 24, 26), a release film configured to be positioned on a surface of the composite material (66, 68).  Furthermore, a passageway is provided to the cavity to allow a vacuum and a pressurized fluid to be applied to the release film and the composite material (vacuum line 30, pressure line 60).  However, similar to Bernardon, the vacuum and pressure lines are provided to the cavity via different passageways in order to allow exerting pressure and vacuum on the composite material simultaneously (col. 6, lines 27-33).
Kreutzer (US 5,820,894) similarly discloses a close mold tool defining a cavity (apparatus 20 Figure 1) to receive a composite material (work piece 22) and a release film configured to be positioned on a surface of the composite material (liner 34).  However, parallel to both Bernardon and Thein, a pressure and vacuum is exerted to the work piece simultaneously through separate passageways (pressurization line 58, evacuation line 64).
Another reference, Roche (US 2016/0271839 A1), is referenced for disclosing a mold (2 in Figure 1) configured to receive a composite material (preform material 30) and a release film (sheet 20).  The mold is provided with a passageway (hose 8 in Figure 10) which is configured to receive both a vacuum source (vacuum pump 10) and a pressure source (12).  However, Roche neither teaches nor suggests the vacuum source and pressure source are configured to be interchangeably coupled to the passageway after the one or the other has been removed from 
Claims 5-12 and 14-15 are allowable at least for depending on claims 1 and 13, respectively.
Claim 16 is allowable for requiring in the corresponding method:
“…placing a composite material in a volume defined by a close mold tool, the close mold tool further defining a passageway in fluid communication with the cavity;…
…applying a vacuum to the volume via the passageway to cause the composite material to at least partially fill the plurality of openings of the perforated release film; 
removing the vacuum from the passageway; and 
applying a pressurized fluid to the volume via the passageway after removing the vacuum from the passageway to apply pressure to the perforated release film and the composite material.”
	As discussed above, the prior neither teaches nor suggests a system comprising both a vacuum source and pressurized fluid source configured to be interchangeably coupled to a passageway of a mold after the one or the other has been removed from the passageway.  Specifically, the prior art of record all similarly disclose placing a composite material in a close 
Claims 17-20 are allowable at least for depending on claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196.  The examiner can normally be reached on Monday-Thursday (and alternate Fridays) 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        3/28/2021
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748